NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY


RUTH ANN COOPER, D.P.M., individually              : CIVIL ACTION NO. 18-11987 (JLL)
and as the representative of a class of
similarly-situated persons,                        :              OPINION

       Plaintiff,

       V.


MEDIMETRIKS PHARMACEUTICALS, INC.,:

       Defendant.



LINARES, Chief District Judge


       The plaintiff, Ruth Ann Cooper, D.P.M., brings this putative class action on behalf

of herself and all others who are similarly situated against the defendant, Medimetriks

Pharmaceuticals, Inc. (hereinafter, “Medimetriks”). (ECF No. 8.) Cooper asserts the

following claims for:

       • violations of the Junk Fax Prevention Act (hereinafter, “the JFPA”), 47 U.S.C.      §
227, concerning faxes that were sent by Medirnetriks that failed to provide a notice to

recipients of the right to opt out of receiving such faxes and a manner in which to do so,

and that were received by those who: (a) had not expressly provided permission to

Medimetriks to send such faxes (hereinafter, “the Unsolicited JFPA Claims”), and (b) had
expressly provided permission to Medimetriks to send such faxes (hereinafter, “the

Solicited .JFPA Claims”);

       o violations of the New Jersey Junk fax Act (hereinafter, “the NJJfA”). N.J. S.A.

56:8-157, etseq.;

       • violations of the New Jersey Consumer Fraud Act (hereinafter, “the NJCfA”)

and

       • attorney fees related to each of the aforementioned claims.

       For the sake of clarity, the Court notes here that the JFPA sets forth opt-out notice

requirements. See 47 U.S.C.   §   227(b)(l )-—(2). Among other things, the JFPA requires

faxed advertisements to contain a notice on the first page that clearly and conspicuously

advises that a recipient is legally entitled to opt out from any future faxed advertisements

from the sender, and to provide a means to make an opt-out request to that sender. Id.

Furthermore, the JFPA provides for a private cause of action. See 47 U.S.C.    §   227(b)(3).

       Currently pending before the Court is the motion by Meclimetriks pursuant to

Federal Rule of Civil Procedure (hereinafter, “Rule”) 12(b)(6) to dismiss the entire

amended complaiiit. (ECF No. 13 through ECF No. 13-3; ECf No. 19.) In response,

Cooper voluntarily withdraws the claims that were brought under the N.JCFA, but she

otherwise opposes the motion. (ECF No. 18 at 24 (Cooper’s withdrawal of the NJCFA

claims); Id. at 8—25 (Cooper’s arguments in opposition).)

      The Court resolves the motion upon a review of the papers and without oral
argument.     See L. Civ. R. 78.1(b). For the following reasons, the motion is: (1) granted to

the   extent that   it addresses the Solicited JEPA Claims, the NJJFA Claims, and the claims

for attorney fees that are related to the Solicited JFPA Claims and the NJJFA Claims: (2)

administratively terminated to the extent that it addresses claims brought under the NJCFA

and the claims for attorney fees that are related thereto, because the NJCFA claims have

been withdrawn; and (3) denied to the extent that it addresses the Unsolicited JFPA Claims

and the claims for attorney fees that are related thereto.


                                             I.     BACKGROUND

         Cooper is a podiatrist who practices in Cincinnati, Ohio. (ECf No. 8 at 3 (the

amended complaint alleging that Cooper is a citizen of Ohio); see also ECF No. 8-1 at 2—8

(faxes sent by Medimetriks to Cooper that list her office as being located in Cincinnati,

Ohio).) Cooper alleges that I\4edimetriks is a pharmaceutical company that is located in

Fairfield, New .]ersey, and that specializes in podiatry and dermatology medications. (ECF

No. 8 at 3—4.) Cooper further alleges that Meclimetriks “sent facsimile transmissions of

unsolicited advertisements     .   .   .   describ(ing] the commercial availability or quality of (its]

products, goods and services” to her office on seven separate occasions between May 2016

and July 2018 “withoctt the required opt-out language.” (Id. at 1—2, 4.)

         The faxes contained offers made directly to Cooper for free samples of prescription

medications sold by Medimetriks for Cooper to provide to patients. (Id. at 4.) The first

two faxes that Cooper received from Meclimetriks were in the following                format:
                                                From: 9732273690       Page 1/1        Dale: 5/612016 12.56.16 AM
                                     1/6/2076 12:55 NI   fOCH,   I,d,,f, fh,,m,        TO, 15125420075     P1,005 051 Of 005




                                                         E3 MEDIMETRIKS
                                                         ‘3 PHARIIACI:UTIcALS, INC.




                                                 SAMPLE REQUEST FORM
                                             l 4inty

                                             Ciclodan Cream                        N
                                         .




                                             (CICtOPBOX OLAMINE LIIEAM LISP,

                                             filth REHYLA HAIR+BODY CLEANSER
                                                                       Up to3tubes


       Doctor: Ruth Cooper, DPM                                                   Specialty: Podiatry

       Address: 44156 AIcholo Rood                                                Suite/Floor: Suite 2CD

       Clxv: Cncinnatl                                                            State: OH             ZIp: 45245

       Phone: 513-943-0400                                                        Fax: 513-943-5115

       State License 8: 36,C025a0                                                 Contact (optional):

       Small toptional):                                                                                                                             --




      in compliance with the Prescription Drug Marketing Ad (PDMA) regulations, please complete and verify all the information listed
      abase. Incomplete requests cannot be processed. Please sign and date thIs form indicotingyour request for these samples and fax It
      to Med imetrlks Pharnoaceutlcais, Inc. (973) 882-7502.

      I certfy that/oat a hcensed practitioner who con legally prescribe in my state. I am requesting product samples so that I may hove the
      opporfssily to evaluate the tolerability and effectiveness on appropriate pot/onto. I will not sell, offer to sell, trade or Sorter samples.
      nor will I seek reimbursemonrfrom any payer for providing these sorn p1es to a patient. I further certi,6, this is my porsonal, origlnol
      si3nature.



      Physiciansigraturo:


      une             9me
          mE6ite      /42g16
                                 iteep your original, signed hard copy form In your office flies to comply with federal law,
                                                       PLEASE RETURN VIA FAX TO:
                                             Medimetriks Pharmaceuticals, Inc. (973) 882-7502


                                                       201605 O2CCFAX 176327
      If you have questions or concerns regarding any Medlmetriks Pharmaceuticals brand, please call Medimetriks Customer Service at
      (973) 882-7512, eel 234, Monday through FrIday from 9am 705pm Er.                                                              red. 2




      383 Route 45 West     •     Fairfield, New (crOny 07004—2402 • Ph 1973) 882-7512 • Fox (973)882-7832               www.eeedimeIriks.com
                                This fast was received by GEl Fa.xMoker Fax nelsen. Far more intarmollon v/sib http://www.gS.com




(ECF No. 8- 1 at 2.) The next five faxes that Cooper received were                                                                         ill   this format:


                                                                                         4
                                                  P1cm: 9732270317       Page. 1/1          0dm 7/30(2010 5:09:27 PM
                                         7/Ov,201v S 09  CM CR00, II     tSke 5S      ox,    SO,   0105006110   0050: 001 00 001




                                                                   MEDIMETRIKS
                                                           ‘ta’ PHARMACEUTICALS, INC.



                                                  SAMPLE REQUEST FORM
                                                               R Only
                                                   41%
                                                              LOPROX6(uclopirox)
                                                              Cream,0J7 to
                                                            Up to 6 bins of 6 samples tsach


        T0
                  Ruth Cooper, DPM
                                                                                     Sperlvity: Podiatry
         Address: (415-3 AichmRood
                                                                                   Sttlte/Flaor: SuIte 200
         Fib1: Cincinnotl
                                                                                   State: OH                Zia: 45245
         Phone: 013-943-0400
                                                                                   Fox      513-943-6110
         SOtedcense 9:3E02540

         Em&I (optiarsal):
                                                                               ]   Cmwacl (optional):




       In cotopllonca with tim Prottrlption Drug MarbetlngAct )PDMA)
                                                                       rogulatioxo, p1mm complete and notify all tite lnformatlox ltstod
       above, Incomptata tetluelts caltOot be procossed. Please
                                                                sign and date this form tndicatinB your request for these samples and
       to Modimotriks Phnrmacoutlcals, Inc. (973) B32-7500.                                                                           fax it

       I cerl[fy that) am a lIcensed prucliti010r who can legally prescdbe
                                                                            in my state, lam requesting prsdsctsarn pies so that I may have the
       oppnrtunity to evaluate the to!erahiity and effectiveness an
                                                                      apprapr!ats pnte9ts. Itoh natneli, offer to sell, Irada or bcrt€r samples,
       nor will I seek reimbursemeatfrom any payer for providing
                                                                     thesesaespies too pallent. Ifurther certify this In my persons) oily
       signature.                                                                                                                         fool




                                                                                                       -
                                                                                                                Date:

       Bequest Date:              1/33/2015
       Bequest Expires:           19/25)2013

                                  Keep year original, aignad bard copy form in yooreffke Pbs to
                                                                                                comply whit federal law,
                                                    PLEASE RETURN VIA FAX TO:
                                          Medimetriks Pharmaceuticals, nc. (973) 882-7502

                                                   P0D20180730LCBC176327
       if van hove questions or conmrns ragardlng any Medimetriks Pharmaceutic
                                                                               als brsnd, please cull MedimeElks Customer Service at
       (371(592-7512, ext. 234, Mossday through Friday from 9am to
                                                                   5pm El.




       303 Souse 46 lIens    •      Falmlitld, New (emsey 07031-2402 • Ph. 19731 302-7517 • Fax:(973)332
                                                                                                            -7037    svsvw.medinsetrtlwcons
                                 1 his tax was tacaived by GEl FaxMakar fa sewer For more lrfotmaficn,
                                                                                                       visit htrp1Mww gO cam




(Id. at 8.)
       Cooper alleges that neither she nor anyone on her behalf gave permission to

Medimetriks to send her these faxes. (ECF No. 8 at 4.) Furthermore, Cooper alleges that

these faxes constituted advertisements Ltnder the provisions of the JFPA and the NJJEA.

(IcL) In addition. Cooper alleges that the faxes lacked the notice that is required pursuant to

the JFPA and NJJfA informing her of the opportunity to opt out of receiving any further

faxed advertisements from Medimetriks and providing a manner in which to opt out. (Id.

at 12.) Cooper now purports to l)nng claims on behalf of those who received both solicited

and unsolicited faxes from Medimetriks where said faxes lacked the opt-out notice.


                                    H.     DISCUSSION

A.     Rule 12(b)(6) Standard

       It is not necessary for this Court to restate the standard for resolving this motion to

dismiss the amended complaint that has been made pursuant to Rule 12(b)(6), because that

standard has already been enunciated. See Pctlakovic v. Wetzel, 854 F.3d 209, 21 9—20 (3d

Cir. 2017) (setting forth the standard, and explaining the holdings in Bell Atl. Coip. v.

Twombly, 550 U.S. 544 (2007), and Ashcrofi v. Iqbal, 556 U.S. 662 (2009)); see also

Fowler v. UPMC Shctdyside, 578 F.3d 203, 209—12       (3d   Cir. 2009) (setting forth the

standard, and explaining the holdings in Icjbcd and Twombly).


B.     Solicited JFPA Claims and Related Claims For Attorney Fees

       Cooper alleges that she did not: (I) give permission to Meclimetriks to fax

advertisements to her: or (2) solicit such faxed advertisements in any way. (ECF No. 8.)

                                              6
Cooper emphasizes these allegations in opposition to the motion to dismiss. (See ECF No.

18 at 17 (alleging that “Medimetriks repeatedly sent unsolicited facsimiles to Dr. Cooper

offering her free samples of Medimetriks’ products”); Id. at 22 (arguing that “[fjrom a

factual standpoint, Dr. Cooper alleged the faxes she received from Medimetriks were

unsolicited: i.e., ‘without [her] prior express invitation or permission’”).)

       As a result, Cooper is unable to proceed as a class representative for those who

might have standing to bring the Solicited JfPA Claims, because Cooper is not          in

contrast to the caption of the amended complaint       a “similarly-situated person[]” insofar

as these particular claims are concerned. (ECF No. 8 at I.) As correctly argued by

Medimetriks, Cooper is unable to represent the interests of the recipients who either

solicited or gave permission to Meclimetriks to send them faxes, but who then received said

faxes without the opt-out information, as Cooper’s alleged experiences as to the faxes from

Medimetriks were different. (See ECF No. 13-1 at 22—23 (Medimetriks arguing same).) It

is well-settled law in the class action context that “[r]epresentatives must be part of the

class and possess the same interest and suffer the sctme injury as the class members.”

Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 594—95 (1997) (emphasis added); see also

Zimmerman v. HBOAfjuflate Gip., 834 F.2d 1163, 1169—70 (3d Cir. 1987) (affirming the

dismissal of a cause of action clue to the named plaintiff’s failure to state a claim, because

“to be a class representative on a particular claim, the plaintiff must himself have a cause of

action on that claim”).



                                              7
       Furthermore, a named plaintiff in a purported class action cannot conj cite up

standing by “alleg[ing] a bare procedural violation, divorced from aiiy concrete harm” to

him or her, even where “a statute grants a person a statutory right and purports to authorize

that person to sue to vindicate that right,” unless that plaintiff has alleged an injury—in—fact

that is “fairly traceable to the challenged conduct of the defendant.” Spokeo, Inc.              i’.


Rob/us. 136 S. Ct. 1540, 1547, 1549 (2016). Even though                    as with the situation in the

instant case    “a suit may be a class action    .   .   .   [it] acids nothing to the question of

standing, for even named Plaintiffs who represent a class must allege and show that they

personally have been injured, not that tan] injury has been suffered by other, unidentified

members of the class to which they belong.” Ic!. at 1547 n.6 (citations and internal quotes

omitted); see ct/so Ehrheart   i.   Verizoui Wireless, 609 F.3d 590, 607 (3d Cir. 2010) (holding

the same). The Court cannot allow Cooper to proceed as a representative on behalf of

those covered by the Solicited ]FPA Claims, as Cooper herself neither solicited nor gave

permission to receive the faxes from Medimetriks. See Frank v. Gctos, No. 17-961, 2019

WL 1264582, at *3 (U.S. Mar. 20, 2019) (remanding a class action case for further

proceedings, because the lower courts failed to determine whether the named plaintiffs had

personally experienced the alleged violation at issue, and thus whether those plaintiffs had

standing to bring those particular claims).

       Therefore, the Solicited JFPA Claims and the claims for attorney fees that are

related to the Solicited JFPA Claims are dismissed. However, those claims are dismissed



                                                 8
without prejudice, and with leave to Cooper to move for joinder of an additional plaintiff

who indeed provided such permission to Medimetrib and then received faxes lacking the

required opt-out information pursuant to the JFPA. By granting such leave, the Court is

offering no opinion as to whether the Solicited JFPA Claims would then be found to be

plausible or meritorious.

C.     Unsolicited JFPA Claims and Related Claims For Attorney Fees

       Cooper alleges that she did not permit Medimeffiks to send her the faxes, and that

the faxes did not contain opt-out information. Thus, the Court finds that Cooper has

standing to proceed with the Solicited JFPA Claims. See Amchem Prods., Inc., 521 U.S. at

594—95.

       Medimethb does not deny that the faxes fail to set forth any opt-out language.

However, Medimeffib argues that Cooper has not plausibly alleged that the faxes at issue

were advertisements, and argues that the faxes offer nothing for sale and were sent to

Cooper in her capacity as a podiatrist in order to assist her with patient care. (ECF No. 13-

I at 2, 12.) Medimeffib further argues that “the faxes did not propose any commercial

transaction, with” Cooper, and thus argues that the JFPA does not apply here. (Id. at 8.)

       The JFPA defines an “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted

to any person without that person’s prior express invitation or permission, in writing or

otherwise.” 47 U.S.C.   § 227(a)(5); see also 47 U.S.C. 227(b)(1) (providing that “[i]t shall

                                              9
be unlawful for any person   ...      to send, to a telephone facsimile machine, an unsolicited

advertisement”). Thus, a fax can still set forth a commercial pretext that falls under the

regLtlation of the JFPA if it is “an indirect commercial solicitation, or pretext for a

commercial solicitation.” Sandiiskv I’Ve//ness Ctr., LLC            i’.   Mecico Health Sols., Inc., 78$

F.3d 218, 225 (6th Cir. 201 5). All that is required for an unsolicited fax to merit scrutiny

under the JfPA is for that •fax to “draw[] the relevant market’s attention to its product to

promote its sale (albeit indirectly).” Id. at 222; see also Pln’sicicms Healtl?source, Inc.            1’.


Janssen Phcirins., Inc., No. 12-2132, 2013 WL 486207, at ‘6 (D.N.J. Feb. 6,2013)

(holding insofar as the JFPA is concerned that “publications may be part of an overall

marketing campaign to promote the commercial availability and quality of a sender’s

goods or services,” and thus “while the message is informational to the extent that it is

notifying the recipient of fiee   .   .   .   services, the message can also he construed as    [an]


advertisement because it contains statements promoting the availability and quality of

certain goods or services”). Indeed, as another Federal District Court has held in denying a

motion to dismiss by a pharmaceutical-company defendant in a similar case that concerned

claims brought under the JFPA, it is certainly plausible in this case that Medimetriks sent

the unsolicited faxes to Cooper in her capacity as a podiatrist as advertisements to

“promote[] the sale of its products to [her] patients, albeit indirectly, by passing on free

samples through [her],” and that “the offer of free products is a vehicle to advertise [the

defendant’s] products and sell those products to [her] patients.” Cooper v. Ne//Alec!



                                                        10
Pharms., Inc., No. 16-945,2017 WL 4349085, at *4 (S.D. Ohio Sept 29, 2017).

          As a result, the Unsolicited JFPA Claims will be permitted to go forward, because

the Court finds that the faxes at issue may plausibly be considered to be unsolicited

advertisements at this juncture. In addition, the claims for attorney fees that are related to

the Unsolicited JFPA Claims will also proceed at this juncture, as the Court is utilizing the

discretion to refrain from determining the merits of the claims for attorney fees until the

Unsolicited JFPA Claims themselves have been resolved on the merits. See Anemi Ltd. v.

Safe-Strap Co., Inc., No. 03-3382, 2013 WL 6860734, at *6 n.7 (D.NJ. Dec. 30, 2013)

(denying without prejudice a motion to dismiss claims for attorney fees where the

underlying claims in a patent infringement case remained viable, because “decisions

concerning entitlement to attorney[] fees can abide the resolution of the merits of th[e]

suit’).

D.        NJflA Claims

          Medimetrilcs argues that Cooper may not proceed in this litigation as the class

representative for the claims brought under the NJJFA because she received the faxes in

Ohio, and because the NJJFA pertains only to the recipients of fax advertisements within

New Jersey. (ECF No. 13-1 at 9.) The NJJFA protects New Jersey residents from being

forced to receive unsolicited fax advertisements without being provided with an option to

opt out of receiving such faxes. N.J.S.A. 56:8-157; NJ.S.A. 56:8-158(b). Specifically,




                                               11
the NJJFA provides that “[a] person within this State shall not.. send an unsolicited
                                                                     .




advertisement to a telephone fhcsimile machine within this State.” NJ.S.A. 56:8-158(a).

          As discussed earlier by the Court as to the Solicited WPA Claims, it is well-settled

law in the class action context that “[r]epresentatives must be part of the class and possess

the same interest and suffer the same injury as the class members.” Amchem Prods., Inc.,

521 U.S. at 594—95. Cooper is the only named plaintiff in this Action. Cooper is not a

New Jersey resident (she is a resident of Ohio) and Cooper did not suffer any alleged

injuries in New Jersey (she was allegedly injured in Ohio), and thus Cooper is bared from

proceeding as a class representative for the NJJFA claims. See McGufre v. BMW ofN

Am., LLC, No. 13-7356, 2014 WL 2566132, at *6 (D.NJ. June 6, 2014) (in addressing a

motion to dismiss putative class action claims, holding that the plaintiff lacked standing to

assert claims under the laws of the states in which he did not reside or in which he suffered

no injury, because the named plaintiff in a proposed class action should not be permitted to

engage in lengthy class discovery for injuries in relation to every state in the county). In

fact, Cooper concedes that she does not possess an individual claim under the NJJFA in

this action, and that she is uncertain whether anyone in New Jersey even received the

subject faxes from Medimetriks. (ECF No.18 at 23 (Cooper stating that her ‘Taxes were

not received in New Jersey,” and that she “is seeking to represent all persons who received

the.. Faxes
      .         —   some of whom likely received these faxes in New Jersey and may.. be  .




entitled to additional remedies under New Jersey law”)(emphasis added).)


                                               12
       Therefore, the NJJFA Claims and the claims for attorney fees that are related to the

NJJFA Claims are dismissed. However, those claims are dismissed without prejudice, and

with leave to Cooper to move for joinder of an additional plaintiff who was allegedly

injured by receiving faxes from Medimetiks in violation of the NJJFA within New Jeisey

E.     Argument Raised By Medlmetrilcs In The Reply Brief

       Medimeffib suggests in its reply briefthat the Court might consider staying this

case at this juncture. (ECF No. 19 at 15—16.) Medimeffiks argues that the Court may

await the resolution of a matter that is pending in the United States Supreme Court

concerning the holding in Carkon & Harris Chiropractic, Inc. v. PDR Network, UC, 883

F.3d 459,466(4th Cir. 2018), in which a divided panel of the Fourth Circuit Court of

Appeals held that a separate federal statute, La, the Hobbs Act, precluded the District

Court from considering whether an offer for a free e-book constituted an advertisement

under the JFPA. See PDR Network UC v. Carkon & Harris Chiropractic, Inc., 1395. Ct.

478 (2018) (granting a petition for a writ of certiorari).

       However, the Court will not rule upon an argument that has been raised in the first

instance in a reply brief. See Alston v. Forsyth, 379 F. App’x 126, 129 (3d Cir. 2010)

(vacating an order panting summaryjudgment wherein the District Court accepted an

argument that was raised for the first time in a reply brief as being dispositive of claims,

because there was no meaningful opportunity to present arguments or evidence in

opposition to the decisive issue); see also Reap v. Cont’l Cas. Ca, 199 F.R.D. 536, 550


                                              13
n. 10 (D.N.J. 2001) (holding that it is improper to raise arguments for the first time in reply

papers). If Medimetriks desired the Court to hold this case in abeyance, then it should have

sought to do so by a properly-noticed motion that permitted Cooper to either oppose or join

in that request.


                                   III.   CONCLUSION

       For the aforementioned reasons: (1) the Solicited JFPA Claims, the NJJFA Claims,

and the claims for attorney fees that are related to the Solicited JFPA Claims and the

NJJFA Claims are dismissed; (2) the NJCfA claims and the claims for attorney fees that

are related thereto are deemed to be withdrawn; and (3) the Unsolicited JFPA Claims and

the claims for attorney fees that are related thereto remain viable. An appropriate Order

follows this Opinion.




Date: March               2019                       iefiudge,   United States District Court




                                              14
